MacIntyre, J.
1. Irrespective of the evidence of the deputy sheriff, which-was introduced for the purpose of impeaching the testimony of the defendant’s witness, Winifred Moore, who had pleaded guilty to the robbery and in effect hald testified that he committed the robbery by himself, there was sufficient evidence to authorize the jury to find that the defendant and Winifred Moore associated themselves in a joint unlawful enterprise, to wit, robbery, and that the robbery was done in pursuance and furtherance of the conspiracy. Adams v. State, 51 Ga. App. 30 (179 S. E. 417).
2. “In criminal law, conspiracy is a combination or agreement between two or more persons to do an unlawful act, and may be established by proof of acts and conduct, as well as by direct proof or by express agreement.” Bolton v. State, 21 Ga. 184 (94 S. E. 95).
3. The evidence authorized the verdict.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.

F. L. Clements, for plaintiff in error.
Charles JET, Garrett, solicitor-general, contra.